Citation Nr: 0011963	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran has presented no competent medical evidence 
etiologically relating his hearing loss to active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence a current disability.  Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incidence or aggravation of a disease or 
injury.  Finally, the veteran must show a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468-69b (Fed. 
Cir. 1997).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The medical evidence of record shows that the veteran 
currently has hearing impairment.  The veteran's speech 
recognition score at a VA audiological examination in October 
1997 was 92 percent in his right ear and 86 percent in his 
left ear.  His pure tone threshold's were 40 decibels or more 
in each ear at 2000, 3000, and 4000 Hertz.  The veteran had 
similar scores at a VA examination in June 1999, and both VA 
examiners diagnosed sensori-neural hearing loss.  The VA 
examiner in October 1997 reported that the veteran was a good 
candidate for hearing aids because he had good aided speech 
discrimination.

The veteran testified at his RO hearing in June 1998 that he 
was an aviation electronics technician with the Navy during 
his active service in the 1950's, and he was around airplane 
engines and exposed to extreme noise without the use of ear 
protection.  Moreover, the veteran served for many years in 
the U.S. Army National Guard, and he indicated he was not 
afforded ear protection during his periods of active duty for 
training in his capacity as a material supply specialist, 
even though he frequently worked around loud truck engines.  
The veteran stated his belief that his current hearing loss 
mostly came from his service in the 1950's with the Navy.  He 
further stated that the military did not test his hearing 
formally in a situation whereby he would be placed into a 
soundproof room until he joined the National Guard.

A review of the veteran's service medical records from June 
1951 to June 1955 does not reflect the presence of hearing 
loss.  Hearing, reportedly, was 15/15 in June 1955 and in 
June 1951.  The veteran further made no complaints of hearing 
loss during active service that are associated with the 
record.  However, military medical examinations in connection 
with the veteran's National Guard service in October 1984, 
June 1988, and November 1991 show that the veteran had 
hearing impairment.

The record reflects that the veteran had numerous periods of 
active duty for training and that he retired with the U.S. 
Army National Guard, but that he was not serving on active 
duty for training during the examinations in October 1984, 
June 1988, and November 1991.  Although the veteran complains 
that he was exposed to high volumes of noise in connection 
with his active military service, he has presented no 
competent medical evidence that his current hearing loss is 
related to his period of active duty, to any period of active 
duty for training, or to an injury sustained during a period 
of inactive duty for training.  Neither of the VA examiners, 
for example, offered opinions that etiologically related the 
veteran's hearing loss to service, active or inactive.  Both 
of the examiners merely noted the veteran's history of noise 
exposure and tested his hearing without commenting on the 
source of the hearing loss.  

He veteran has offered testimony concerning his own belief 
that his hearing impairment was caused by working near jet 
engines.  However, there is no evidence the veteran, as a 
layperson, lacks the requisite medical training or expertise 
to offer a competent opinion regarding a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App 492, 494-95 
(1992).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make it well grounded.  As such, there is 
no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.



ORDER

A well-grounded claim having not been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is denied.



		
	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals



 

